Citation Nr: 9922915	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-20 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to special monthly compensation for loss of use 
of a creative organ.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from March 1943 to December 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1997 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO) which denied service connection for 
impotency and also denied entitlement to special monthly 
compensation based on loss of use of a creative organ.  

Subsequently, in a rating decision of August 1997, the RO 
granted service connection for impotency, and assigned a 
noncompensable rating under Diagnostic Code 7522.  However, 
the RO confirmed the denial of special monthly compensation 
for impotency.

In a November 1997 statement, the veteran appeared to be 
raising claims of entitlement to service connection for post-
traumatic stress disorder, increased evaluations for left hip 
and left pelvis disabilities, and service connection for 
frostbite of the feet and hands.  These matters are referred 
to the RO for appropriate development. 


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The service-connected impotency has resulted in loss of 
use of a creative organ.



CONCLUSION OF LAW

The criteria for special monthly compensation based on loss 
of use of a creative organ are met.  38 U.S.C.A. §§ 1114, 
5107 (West 1991); 38 C.F.R. § 3.350 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO erred in denying his claim 
for special monthly compensation based on loss of use of a 
creative organ.  He asserts that his service-connected 
disabilities have caused him to lose the ability to engage in 
sexual relations.

The Board has found that the veteran's claim is "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claim is not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Diagnostic Code 7522 provides that for 
penile deformity, with loss of erectile power, a 20 percent 
rating is to be assigned.  The RO assigned a noncompensable 
rating for the veteran's impotency under that diagnostic code 
because there is no evidence that the veteran has penile 
deformity.  

A footnote to Diagnostic Code 7522 states that disabilities 
rated under that code should be reviewed for entitlement to 
special monthly compensation (SMC) under 38 C.F.R. § 3.350.  
Under 38 U.S.C.A. § 1114(k) (West 1991) and 38 C.F.R. 
§ 3.350(a) (1998), special monthly compensation may be paid 
for loss of use of a creative organ.  The law provides that 
if a veteran, as the result of a service-connected 
disability, has suffered the anatomical loss or loss of use 
of one or more creative organs, special monthly compensation 
is payable in addition to the basic rate of compensation 
otherwise payable on the basis of degree of disability.  38 
U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(1).  Loss of a 
creative organ will be shown by acquired absence of one or 
both testicles (other than undescended testicles) or ovaries 
or other creative organ. Loss of use of one testicle will be 
established when examination by a board finds that: (a) the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle, 
or (b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genito-urologist and accepted by the 
veteran, establishes the absence of spermatozoa.  38 C.F.R. § 
3.350(a)(1)(i).

The veteran has established service connection for residuals 
of gunshot wound to base of bladder, posterior bladder with 
stricture and tender adherent scar, rated as 40 percent 
disabling; fracture, left femur and pelvis, with muscle group 
XIII and XV involvement, status post gunshot wound, rated as 
30 percent disabling; pes planus, rated as 10 percent 
disabling; neuritis of the sensory fibers of the tibial 
nerve, rated as 10 percent disabling; neuritis of the left 
medial femoral cutaneous nerve, rated as 10 percent 
disabling; left leg pedal edema, status post gunshot wound to 
thigh and groin, rated as 10 percent disabling; bilateral 
trench foot, rated as noncompensably disabling; and 
impotency, erectile dysfunction, rated as noncompensably 
disabling.

After considering all of the evidence, the Board finds that 
the evidence supports the claim for special monthly 
compensation.  In this regard, the Board notes that the claim 
is supported by medical records which demonstrate that the 
veteran has a long history of impotency.  For example, a 
service certificate of disability for discharge dated in 
December 1945 shows that the veteran sustained penetrating 
wounds of the pubic region with incapacitation including 
stricture of the posterior urethra, recurrent bladder 
infection and impotency.  Similarly, a VA examination report 
dated in June 1946 shows that the veteran stated that he had 
very little desire for sexual intercourse and had not had 
sexual intercourse since his surgery in service for treatment 
of shell fragment wounds resulting in a severed urethra.  

The report of a disability evaluation examination conducted 
by the VA in July 1997 shows that the veteran reported a 
chief complaint of impotence.  The examiner noted that the 
veteran complained of having decreased erectile function for 
the past 50 years, and stated that he could obtain only about 
a 50 percent erection that was barely sufficient for 
intercourse every four months for the past 50 years.  He said 
that the symptoms had not gotten better or worse and he 
related them to a shrapnel injury during WW II.  The veteran 
stated that, around the time of the injury, he had severe 
perineal trauma, suprapubic trauma, and urethral disruption 
that was repaired.  He said that since that time his erectile 
function had waned significantly.  He also said that he was 
voiding without difficulty, but had a history of urethral 
stricture from the injury and required urethral dilation 
every six months.  

On examination, there was severe scarring in the suprapubic 
region.  Genitourinary examination showed normal male 
genitalia that was uncircumcised with descended testicles 
measuring approximately 3 by 3.5 centimeters each.  There was 
a small palpable bilateral inguinal hernia.  Rectal 
examination revealed a 2+ prostate that was smooth, 
nontender, and benign.  The impression was (1) erectile 
dysfunction; and (2) history of war related injury resulting 
in urethral disruption and severe perineal and pelvic trauma.  
The impression was organic impotence.  

The examiner stated that he felt that the veteran's waning 
erectile dysfunction had been relatively stable since the 
injury and was likely due to damage of autonomic reflex arch 
that dealt with spontaneous and stimulatory erections.  For 
this reason, the examiner concluded that the veteran would be 
a good candidate for VA compensation for his impotence 
despite the fact that he had not received any recent surgery 
on the GU tract.  He further stated that the veteran's war 
injury, his history of pelvic trauma, and his pelvic/urethral 
surgery certainly could contribute to his presenting 
complaint.  

Based on the foregoing evidence, the Board finds that the 
service-connected disabilities, including impotence, caused 
the veteran to have loss of use of a creative organ.  
Although erectile dysfunction is not specifically set forth 
in 38 C.F.R. § 3.350 as a basis for assigning special monthly 
compensation, the Board finds that the note associated with 
Diagnostic Code 7522 clearly demonstrates that loss of 
erectile function is contemplated as a potential basis for 
entitlement to special monthly compensation.  Further, the 
Board finds that the fact that the veteran's current 
disability picture as regards to his impotence is not 
specifically set forth in the regulation does not preclude a 
favorable determination in this case.  The Board notes that 
although the veteran has reported that he is able to obtain a 
partial erection three times per year, this reported loss of 
erectile power essentially equates to a finding of no 
effective remaining function of the organ and, as such, a 
loss of use of a creative organ.  Accordingly, the Board 
concludes that the criteria for special monthly compensation 
based on loss of use of a creative organ are met.


ORDER

Special monthly compensation based on loss of use of a 
creative organ is granted, subject to the laws and 
regulations applicable to the payment of monetary benefits.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

